776 N.W.2d 305 (2010)
UNIVERSITY OF MICHIGAN REGENTS, Plaintiff-Appellant,
v.
AUTOMOBILE CLUB INSURANCE ASSOCIATION, Defendant-Appellee.
Docket No. 138725. COA No. 281917.
Supreme Court of Michigan.
January 8, 2010.

Order
On order of the Court, the motion to grant leave to appeal and to consolidate *306 this case with University of Michigan Regents v. Titan Ins. Co. (Docket No. 136905) is DENIED. The application for leave to appeal the March 12, 2009 judgment of the Court of Appeals remains held in abeyance for University of Michigan Regents v. Titan Ins. Co., pursuant to this Court's order of November 23, 2009.